t c no united_states tax_court john a francisco petitioner v commissioner of internal revenue respondent docket no filed date petitioner p a u s citizen residing in american samoa was employed as chief engineer of a fishing vessel that operated primarily in international waters in and sec_931 i r c provides that a resident of american samoa may exclude income that is american samoan source or effectively connected with a trade_or_business in american samoa american samoan source or effectively_connected_income sec_931 i r c provides that the determination of whether income is excludable under sec_931 i r c shall be made under regulations prescribed by the secretary held american samoan source or effectively_connected_income is excludable from u s income by sec_931 i r c even though the secretary has not issued regulations under sec_931 i r c -- - held further to the extent p’s fishing income in and was earned in international waters it is not american samoan source or effectively_connected_income and it is u s source income held further p must include in gross_income the amount of state_income_tax refunds he received in and daniel r king and richard t luoma for petitioner peter c rock for respondent colvin judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure and sec_6662 accuracy- related penalties’ of dollar_figure dollar_figure and dollar_figure relating to petitioner’s and federal income taxes respectively the issues for decision are whether the sec_931 exclusion applies even though the secretary has not issued regulations under sec_931 we hold that it does whether income earned by petitioner from performing personal services in international waters is american samoan source or effectively_connected_income as petitioner contends section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for the accuracy-related_penalty for the years in issue - - or u s source as respondent contends we hold that it is u s source income whether petitioner must include in gross_income the amount of state_income_tax refunds he received in and we hold that he must findings_of_fact a petitioner petitioner was a u s citizen residing in american samoa during the years in issue and when he filed his petition b petitioner’s fishing employment petitioner was employed by the de silva sea encounter corp de silva a nevada corporation as the chief engineer of a tuna fishing vessel the m v sea encounter as chief engineer petitioner was primarily responsible for the operation repair and maintenance of the ship’s engine and other machinery including the refrigeration storing and offloading systems designed to ensure the guality of the catch petitioner performed services for the m v sea encounter in an american samoan port or territorial waters days in days in and days in and in international waters days in days in and days in each fishing trip began and ended at a port in american samoa each trip took from weeks to months after the ship left port it q4e- generally remained at sea until it filled its storage capacity for fish ie big_number tons the ship returned to port in american samoa to sell pursuant to an exclusive contract the entire catch to the van camp seafood co van camp fish processing plant de silva and its workers were paid only for fish accepted by van camp on average van camp rejected about percent of the catch if van camp rejected the entire catch none of the crew members would be paid petitioner was paid the second highest amount of any crew member petitioner was paid dollar_figure per ton and had no right to or any ownership_interest in the fish petitioner was paid in american samoa petitioner was responsible for preparing the ship for each voyage taking care of the catch and delivering the fish to the van camp cannery in american samoa petitioner’s prevoyage duties included making cold water to refrigerate the fish making brine to store the fish and ensuring that the engines and machinery were all in order at the conclusion of each voyage petitioner was in charge of the hydraulic equipment used to offload the fish as well as the cargo booms conveyor belts and other equipment on timely filed and returns petitioner relying on sec_931 excluded wage income relating to his employment with de silva cc petitioner’s state tax_payments and refunds on his return petitioner claimed an dollar_figure deduction for california state income taxes paid in petitioner received a dollar_figure california state_income_tax refund petitioner did not report the amount of the refund on his federal_income_tax return on his return petitioner claimed a dollar_figure deduction for california state income taxes paid in petitioner received a dollar_figure california state_income_tax refund on his return petitioner reported as income and also deducted that dollar_figure refund opinion the issues for decision are whether petitioner’s income earned from services performed in international waters is excludable from income under sec_931 and whether he must include in gross_income the amount of his state tax refunds a provisions in the tax_reform_act_of_1986 relating to guam american samoa and the cnmi retention and revision of the sec_931 exclusion individuals who are u s citizens or resident aliens are taxed by the united_states on their worldwide income sec_1 b income_tax regs however an exclusion applies to possessions_source_income of u s citizens who reside in guam american samoa and the confederated northern mariana islands cnmi sec_931 congress amended sec_931 in tax_reform_act_of_1986 tra publaw_99_514 100_stat_2593 under sec_931 as amended an individual who is a bona_fide_resident of a specified_possession eg american samoa during an entire tax_year may exclude from gross_income income derived from sources within any specified_possession and income effectively connected with the conduct_of_a_trade_or_business american samoan source or effectively_connected_income by that individual within any specified_possession sec_931 before sec_931 provided an exclusion from u s tax for american samoan source income received by u s citizens if certain conditions were met 117_tc_95 for purposes of sec_931 specified possessions are guam american samoa and the northern mariana islands sec_931 sec_931 income from sources within guam american samoa or the northern martana islands a general_rule ---in the case of an individual who is a bona_fide_resident of a specified_possession during the entire taxable_year gross_income shall not include--- income derived from sources within continued - jj - grant to guam american samoa and the cnmi of control_over their tax systems guam american samoa and the cnmi had a mirror or modified mirror system of taxation for many years before under that system american samoa in adopted substantially_all of the internal_revenue_code of a s c a sec_11 but american samoans paid the tax to american samoa not the united_states continued any specified_possession and income effectively connected with the conduct_of_a_trade_or_business by such individual within any specified_possession d special rules ----for purposes of this section-- determination of source etc ---the determination as to whether income is described in paragraph or of subsection a shall be made under regulations prescribed by the secretary determination of residency ---for purposes of this section and sec_876 the determination of whether an individual is a bona_fide_resident of guam american samoa or the northern mariana islands shall be made under regulations prescribed by the secretary see boral gas inc v iaulualo no ca am samoa date - - in congress concluded that the internal_revenue_code developed for the complex u s economy may be inappropriate for guam american samoa and the cnmi s rept pincite c b vol thus except as explained in the next paragraph of this opinion congress granted to those possessions control_over their local_tax systems tra sec_1271 100_stat_2591 concerns about the potential for abuse under the mirror system of taxation in congress also concluded that the mirror systems of tax then in effect in guam american samoa and the cnmi created opportunities for abuse by u s taxpayers s rept supra pincite c b vol pincite as a result for each of the specified possessions congress delayed implementation of the amendments to sec_931 and the grant of control_over the local_tax system until that possession and the secretary executed a tax implementation agreement providing for elimination of double_taxation prevention of tax abuse and sharing of tax information tra sec_1271 100_stat_2592 sec_1271 of the tax_reform_act_of_1986 tra publaw_99_514 provides b agreements to alleviate certain problems relating to tax_administration ---subsection a shall apply to guam american samoa or the northern mariana islands only if and so long as an implementing agreement is in effect between the united_states and continued --- - the tax implementation agreement between the united_states and american samoa was executed for the united_states by the assistant secretary for tax policy effective date see tax implementation agreement between the united_states of america and american samoa 1988_1_cb_408 adoption of that agreement satisfied the sole precondition to availability of the revised sec_931 exclusion for residents of american samoa see tra sec_1277 100_stat_2600 continued such possession with respect to-- the elimination of double_taxation involving taxation by such possession and taxation by the united_states the establishment of rules under which the evasion or avoidance of united_states income_tax shall not be permitted or facilitated by such possession the exchange of information between such possession and the united_states for purposes of tax_administration and the resolution of other problems arising in connection with the administration of the tax laws of such possession or the united_states any such implementing agreement shall be executed on behalf of the united_states by the secretary_of_the_treasury after consultation with the secretary of the interior -- - b whether sec_931 applies in the absence of regulations under sec_931 regulation authority under sec_931 sec_931 provides determination of source etc ---the determination as to whether income is described in paragraph or of subsection a shall be made under regulations prescribed by the secretary the first issue for decision is whether sec_931 a applies even though respondent has not issued regulations under sec_931 the dissent argues contrary to the view of both parties that sec_931 delegates to the secretary the authority to decide simply by issuing or not issuing regulations whether the sec_931 exclusion applies to residents of guam american samoa and the cnmi dissenting op pp because the secretary has issued no regulations according to the dissenting opinion the sec_931 exclusion has not applied to anyone since and it will never apply to anyone if the secretary does not issue regulations under sec_931 we believe the view expressed in the dissenting opinion conflicts with the language of the amendments to sec_931 closely related non-code provisions enacted in and clear expressions of congressional intent contained in the legislative_history accompanying enactment of those provisions first sec_931 itself provides the exclusion independent of the regulatory authority in sec_931 the senate_finance_committee report provides as follows an individual who is a bona_fide_resident of guam american samoa or the cnmi during the entire taxable_year is subject_to u s taxation in the same manner as a u s resident however in the case of such an individual gross_income for u s tax purposes does not include income derived from sources within any of the three possessions or income effectively connected with the conduct_of_a_trade_or_business by that individual within any of the three possessions s rept supra pincite c b vol pincite this language shows the legislative assumption that the exclusion would take effect independently of the issuance of treasury regulations the dissent’s view that the exclusion has no effect absent regulations creates an unnecessary conflict between sec_931 and d see fda v brown williamson tobacco corp 529_us_120 courts must interpret a statute to fit if possible all parts into an harmonious whole guoting ftc v mandel bros inc 359_us_385 second the legislative_history states and illustrates with examples that the purpose of the regulatory authority is to prevent abuse under the mirror system of taxation see s rept supra pincite 1986_3_cb_481 the senate report states the bill delegates to the secretary_of_the_treasury the authority to prescribe regulations to determine whether income is sourced in or effectively connected with the conduct_of_a_trade_or_business in one of these possessions and to determine whether an individual is a resident of one of these possessions the committee anticipates that the secretary will use this authority to prevent abuse id thus congress stated a reasonable purpose for enacting sec_931 to prevent abuse this reading of sec_931 avoids any conflict between it and sec_931 third in closely related provisions in the tra i1 e sec_1271 sec_1272 and sec_1277 applicable to guam american samoa and the cnmi congress used explicit language to impose a precondition to implementation of the sec_931 exclusion that is congress explicitly provided that the amendments to sec_931 and the grant to the possessions of authority over their local_tax systems would take effect only upon adoption of tax implementation agreements between the u s and guam american samoa and the cnmi tra sec_1271 sec_1277 b in contrast congress did not use similar language conditioning tra sec_1277 100_stat_2600 provides as follows b special rule for guam american samoa and the northern mariana islands ---the amendments made by this subtitle shall apply with respect to guam american samoa or the northern mariana islands and to residents thereof and corporations created or organized therein only if and so long as an implementing agreement under sec_1271 is in effect between the united_states and such possession implementation of the exclusion on the issuance of regulations we can reasonably assume congress intentionally chose different words in closely related statutory provisions to produce a different meaning fourth contrary to the view stated in the dissent sec_931 lacks one plain meaning sec_931 states merely that the determination of whether income is from sources within or effectively connected with a trade_or_business within a possession shall be made under regulations prescribed by the secretary the statute is silent as to whether those regulations may be issued under sec_931 or another section of the code such as sections governing the determination of sources of income sections in the absence of regulations under sec_931 we believe it is appropriate to consider sections and related regulations in deciding what is american samoan source and effectively_connected_income the cases we have frequently held that the secretary may not prevent implementation of a tax_benefit provision simply by failing to issue regulations 93_tc_228 88_tc_663 affd 842_f2d_180 7th cir 82_tc_819 the dissent relies on 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir in alexander we considered the effect of the secretary’s failure to issue regulations under sec_465 d sec_465 d provides that a limitation imposed on taxpayers by the at-risk_rules shall apply only to the extent provided in regulations prescribed by the secretary in alexander we held that absent regulations the limitation does not apply that holding is fully reconcilable with the principle that the secretary’s failure to issue regulations does not bar application of a beneficial tax statute nothing in the cases cited in the dissenting opinion suggests that sec_931 does not apply until regulations are issued under sec_931 conclusion we conclude that the exclusion under sec_931 applies even though the secretary has not issued regulations under sec_931 cc whether petitioner’s income was american samoan source income or was effectively connected with a trade_or_business in american samoa positions of the parties the parties dispute whether income earned by petitioner for performing services while the m v sea encounter was in international waters is excludable from gross_income respondent contends primarily that under sec_863 the income petitioner earned for performing services in international waters -- - is u s source income petitioner relies primarily on sec_931 and on sec_1_863-6 income_tax regs for the proposition that the compensation he earned for services performed in international waters is sourced in american samoa or is effectively connected with a trade_or_business in american ssamoa ocean-based personal services income we first consider respondent’s contention that petitioner’s income earned in international waters is u s source income under sec_863 generally personal services income of u s persons’ is sourced where the services are performed without regard to the location of the payor the residence of the taxpayer the place of contracting or the place of payment sec_861 a 56_tc_228 sec_1_861-4 income_tax regs before income earned by u s citizens and residents from personal services performed in international waters was generally sourced where the services were performed thus income from those activities was generally treated as foreign_source_income sec_862 h rept pincite 1986_3_cb_381 s rept pincite 1986_3_cb_357 h conf rept at ii-599 1986_3_cb_599 this resulted in a larger foreign_tax_credit a u_s_person is a citizen or resident_of_the_united_states sec_7701 a a -- - limitation even though foreign countries generally did not tax that income h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite sec_863 was enacted in sec_863 provides generally that income earned by a u_s_person from personal services performed in an ocean-based activity is u s source income and income derived by a non-u s person for such services is not u s source income sec_863 tra sec a 100_stat_2540 petitioner contends that congress intended for sec_863 to apply based on the residence and not the citizenship of the taxpayer if petitioner’s contention were correct sec_863 would not apply to petitioner ie it would not treat his income earned from personal services performed in international waters as u s source because he is not a u s resident petitioner bases this contention on the following language in the house ways_and_means_committee report accompanying enactment of the tra all income from space or ocean activities is sourced in the country of residence of the person generating the income income derived by a u s resident is u s source income and income derived by a nonresident is sourced outside the united_states h rept supra pincite c b vol pincite we disagree with petitioner the statutory language differences between the house and senate versions of the tra and differences in the house and senate committee reports for the tra compel a different reading the house bill sec_615 of h_r provided that ocean activity income is sourced in the country of residence of the person generating the income h rept supra pincite c b vol pincite in contrast the senate bill section a of h_r provided that ocean-activity income derived by u s persons’ is sourced in the united_states and income derived by persons other than u s persons is sourced outside the united_states s rept supra pincite c b vol pincite the senate_finance_committee report for the tra included a modified version of the house description which reflects the change in bill language the senate report said in pertinent part all income derived from space or ocean activities is sourced in the country of residence of the person generating the income income derived by united_states persons as defined in sec_7701 is u s source income and income derived by persons other than u s persons is sourced outside the united_states s rept supra pincite c b vol pincite the conference_report included the senate version of the see supra note - bill on this point with modifications none of which are relevant here h conf rept supra at ii-600 c b vol pincite thus sec_863 as enacted applies to all u s persons ie to both u s citizens and residents petitioner is a u_s_person because he is a u s citizen thus subject_to our review of authorities cited by petitioner income earned by petitioner from performing services in international waters is u s source income sec_863 sec_1_863-8 a proposed income_tax regs fed reg date source_of_income received by possessions residents sec_1_863-6 income_tax regs we next consider whether authorities cited by petitioner primarily sec_931 and sec_1_863-6 income_tax regs lead to a result different than respondent contends applies under sec_863 as stated above at paragraph a-1 sec_931 provides an exclusion for income sourced or effectively connected with a trade_or_business in american samoa however sec_931 does not define american samoan source or effectively_connected_income and so we consider the sourcing_rules contained in sections and related regulations in construing those terms sec_1_861-1 through income_tax regs establish rules for determining whether income is froma u s source sec_1_863-6 income_tax regs states that the principles of sec_1_861-1 through income_tax regs are applied in determining whether gross_income is from sources within or without a possession_of_the_united_states sec_1_863-6 income_tax regs also provides that in applying sec_1_861-1 through income_tax regs the name of the possession shall be substituted for the term united_states ’ thus the effect of sec_1_863-6 income_tax regs is to treat income from personal services which would be sourced in the united_states under sec_1_861-1 through income_tax regs if the services were performed in the united_states as sourced in american samoa if the services were performed in american samoa ‘t sec_1_863-6 income_tax regs provides sec_1_863-6 income from sources within a foreign_country or possession_of_the_united_states the principles applied in sec_1_861-1 to inclusive for determining the gross and the taxable_income from sources within and without the united_states shall generally be applied for purposes of the income_tax in determining the gross and the taxable_income from sources within and without a foreign_country or possession_of_the_united_states in the application of this section the name of the particular foreign_country or possession_of_the_united_states shall be substituted for the term united_states the last sentence quoted above was added to sec_1_863-6 income_tax regs in t d 1975_2_cb_272 - - petitioner contends that in the absence of regulations under sec_931 we should conclude that under sec_1_863-6 income_tax regs petitioner’s fishing income is american samoa source and thus excludable under sec_931 we disagree sec_1_861-1 to income_tax regs adopted before do not treat income earned from personal services performed in international waters as u s source income instead they provide that the source_of_income from personal services is the place where the services are performed sec_1_861-4 income_tax regs income earned from personal services performed in international waters was not treated as u s source income until sec_863 was enacted in thus sec_1_863-6 income_tax regs does not support petitioner’s position the secretary has not proposed that sec_1_863-6 income_tax regs be changed to refer to sec_1_863-8 proposed income_tax regs thus sec_1_863-6 income_tax regs does not incorporate sec_1_863-8 proposed income_tax regs as a result income earned from services performed in international waters which is sourced in the united_states by sec_863 d and sec_1_863-8 proposed income_tax regs 1s not treated as american samoan source if earned by a resident of american samoa sec_863 is effective for tax years beginning after date tra sec b see also sec_1_863-8 proposed income_tax regs --- - the secretary could have proposed that change when sec_1 proposed income_tax regs was proposed we consider the absence of proposed changes to sec_1_863-6 income_tax regs to be an indication that the secretary intended sec_1_863-6 income_tax regs not incorporate the rules of sec_863 d relating to income earned from personal services performed in international waters whether sec_863 violates the anti-discrimination provisions of the tra or results in discriminatory treatment petitioner points out that sec_931 was amended in because inter alia t he possessions need tax systems that help them to pursue development policies and to exercise greater control_over their own economic welfare h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite petitioner contends that it would be inconsistent for congress to give the possessions control_over their economic welfare while taking away their ability to tax their residents’ income earned from personal services in international waters we disagree that congress intended to end all u s taxation of the income of residents of the possessions congress made this clear in the senate report which states an individual who is a bona_fide_resident of guam american samoa or the cnmi during the entire taxable_year is subject_to u s taxation in the same manner as a u s resident thus even a bona_fide_resident -- - of guam the cnmi or american samoa is required to file a u s return and to pay taxes on a net_basis if he receives income from sources outside the three possessions e u s or foreign_source_income xk kek s rept supra pincite c b vol pincite- sec_1271 of the tra provides that guam american samoa and the cnmi may not enact any_tax law that discriminates against any u_s_person or any resident of any other possession petitioner contends that treating income from personal services earned by residents of the possessions as u s source income under sec_863 violates sec_1271 of the tra because there are different classes of taxpayers within the possessions and there may be unintentional discrimination we disagree because the provision petitioner cites applies to those specified possessions and not to the united_states petitioner also asserts that a u s citizen who resides in american samoa can avoid sourcing income from the performance of services in international waters in the united_states by operating as a personal services corporation formed in american samoa because congress exempted bona_fide residents of the specified possessions from the treatment of subpart_f for controlled_foreign_corporations sec_957 congress anticipated that problem in the tra s rept supra pincite congress stated that this problem was - - substantially lessened because space and ocean income is included in the separate foreign_tax_credit_limitation for shipping_income sec_904 d and f flush language and is subject_to u s tax under the subpart_f rules tra sec_1221 which amended the definition of foreign_base_company_shipping_income under sec_954 to include income from a space_or_ocean_activity as defined in sec_863 conf rept supra at ii-600 general explanation of the tax_reform_act_of_1986 pincite j comm print the bluebook whether petitioner’s income was fully or partially sourced in american samoa petitioner performed services for the m v sea encounter in an american samoan port or territorial waters days in days in and days in and in international waters days in days in and days in respondent concedes that wages earned by petitioner while the m v sea encounter was in port in american samoa or within its territorial waters are american samoan source income sec_861 a and that petitioner may exclude those amounts from income under sec_931 petitioner contends that the services he performed in american samoa were so substantial that under the facts and -- - circumstances test of sec_1_861-4 income_tax regs providing generally that income from labor or services is sourced where the services are performed all his income should be sourced in american samoa he contends that the source of his income should not be determined solely by counting the number of days he performed services in american samoa he points out that he received his wages in american samoa and that his employer’s contract was with an american samoan cannery petitioner contends that because of those activities his fishing-related income was sourced exclusively in american samoa sec_1_861-4 i income_tax regs provides as follows if a specific amount is paid for labor or personal services performed in the united_states that amount shall be included in the gross_income if no accurate allocation or segregation of compensation_for labor or personal services performed in the united_states can be made or when such labor or service is performed partly within and partly without the united_states the amount to be included in the gross_income shall be determined on the basis that most correctly reflects the proper source_of_income under the facts and circumstances of the particular case in many cases the facts and circumstances will be such that an apportionment on the time basis will be acceptable that is the amount to be included in gross_income will be that amount which bears the same relation to the total compensation as the number of days of performance of the labor or services within the united_states bears to the total number of days of performance of labor or services for which the payment is made in other cases the facts and circumstances will be such that another method of apportionment will be acceptable - - sec_1_861-4 income_tax regs provides that where appropriate income from services performed within and without the united_states may be allocated on the basis of time under that approach the amount included in gross_income is the amount that bears the same relation to total wages as the number of days the taxpayer performed services in the united_states bears to the total number of days for which the taxpayer performed services for which wages were paid we disagree that all of petitioner’s fishing-related income was sourced in american samoa the location of the payor the place of contracting and the place of payment do not control for purposes of sourcing service income sec_861 56_tc_228 sec_1_861-4 income_tax regs petitioner was chief engineer of the m v sea encounter while it was fishing in international waters which was the vast majority of the days petitioner performed the services at issue here we believe that the fact that petitioner was paid based on fish tonnage shows that petitioner’s services performed in american samoa were not disproportionately important thus we find no reason to depart from the proportionality rules of sec_1_861-4 income_tax regs we conclude that the portion of petitioner’s income that is eligible for the sec_931 exclusion is based on the number of days he worked in american samoa - - whether petitioner’s income was effectively connected with a trade_or_business in american samoa we next consider whether as petitioner contends his income is excludable from u s income on the grounds that it was effectively connected with a trade_or_business in american samoa as stated earlier sec_931 provides that the income of an individual who resides in for example american samoa 1s excludable from u s income if it is effectively connected with the conduct_of_a_trade_or_business in american samoa petitioner contends that all his fishing-related income is effectively connected with the conduct_of_a_trade_or_business in american samoa because he performed substantial services in american samoa eg preparing the vessel before trips and unloading the catch afterwards and that those services were a material factor in the production of his income under sec_864 income can be effectively connected with the conduct_of_a_trade_or_business within the united_states if it is from sources within or sources without the united_states sec_864 a c in the absence of regulations under sec_931 defining the phrase effectively connected with the conduct_of_a_trade_or_business both parties refer to provisions governing whether income is effectively connected with a u s trade_or_business under sec_864 and contend that application of those principles favors their respective position we believe respondent has the better o7 - argument and we conclude that application of effectively_connected_income concepts leads to the same result as occurs by applying the sourcing_rules discussed above in paragraph c- a sources within sec_864 a determines whether income_from_sources_within_the_united_states is effectively connected with a u s trade_or_business under the effectively connected rules applicable to income_from_sources_within_the_united_states income is effectively connected to the extent it has a u s source see sec_864 thus the effect of applying the principles of sec_864 to sec_931 would be that a taxpayer’s income would qualify for the sec_931 exclusion to the extent the income is from an american samoan source that analysis leads to the same result that we reached above at paragraph c-5 b sources without sec_864 determines whether income_from_sources_without_the_united_states is effectively connected with a u s trade_or_business the effect of applying the sec_864 c principles to construe sec_931 here is the same as applying the sourcing_rules see par c-5 above for two reasons first income_from_sources_without_the_united_states is effectively connected with a u s trade_or_business of an individual only if the income is earned through an office or - - other fixed place of business of that individual sec_864 b sec_1_864-7 income_tax regs there is no evidence petitioner meets this requirement second for income received by an individual from sources without the united_states to be effectively connected with a u s trade_or_business it must be income from one of the following categories rents royalties dividends interest or the sale_or_exchange of personal_property sec_864 b although the term trade_or_business can refer to income from the performance of personal services sec_863 that category of income is not listed in sec_864 b thus application of principles governing whether income is effectively connected with a trade_or_business does not result in sourcing more of petitioner’s income in american samoa that the amount discussed above in paragraph c-5 conclusion we conclude that income earned by petitioner in and from the performance of personal services in international waters is not excluded from u s tax by sec_931 d petitioner’s state tax_payments and refunds gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the - - amount of tax imposed sec_111 kadunc v commissioner tcmemo_1997_92 petitioner claimed an dollar_figure income_tax deduction relating to payment of state taxes in and he received a dollar_figure state tax_refund in petitioner contends that he received no tax_benefit in relating to the refund because his adjusted_gross_income was negative we disagree e the year of the deduction is the relevant year for determining whether he received a tax_benefit kadunc v commissioner supra petitioner does not contend that he did not receive a tax_benefit in accordingly the amount of the refund is includable in his gross_income similarly in petitioner claimed a dollar_figure income_tax deduction relating to payment of state taxes but paid no u s income_tax because relying on sec_931 he excluded all of his wage income in he received a dollar_figure refund petitioner contends he received no tax_benefit because he had no taxable_income in we disagree as a result of our holding that he may not exclude his wage income petitioner enjoyed a tax_benefit by his deduction of state income taxes for thus petitioner must include in his gross_income the amount of - - the refund to the extent respondent allows him a deduction relating to the payment of state taxes in accordingly decision will be entered under rule reviewed by the court wells cohen swift gerber ruwe whalen halpern beghe chiechi laro gale thornton and marvel jj agree with this majority opinion vasquez j concurs --- - beghe j concurring having joined the majority opinion i write separately to make two additional points in support of the results we reach in this case first adoption of the dissenting view would be contrary to published guidance and administrative practice of the internal_revenue_service the service has operated on the assumption that sec_931 was in force during the years in issue and that it continues in force notwithstanding the failure to issue regulations since the tax implementation agreement with american samoa was entered into in the service has issued publication tax guide for individuals with income from u s possessions which provides instructions and examples on reporting income from sources in american samoa and other possessions and for preparing form_4563 exclusion of income for bona_fide residents of american samoa although years seems like plenty of time to come up with regulatory guidance u s citizens residing and working in american samoa have not been completely in the dark i therefore see no objection to sustaining the service’s stopgap effort to implement the statutory scheme second petitioner argues on brief that the united_states should not interfere with american samoa’s primary tax jurisdiction over his income-earning activities in international waters petitioner’s argument is belied by his otherwise - - unexplained claim--on his american samoan tax returns for and 1997--that his earned_income for those years was completely exempt from american samoan taxation per fisherman’s agreement acceptance of this well-compensated u s citizen’s argument that he also has no u s income_tax_liability for the years in issue would result in his escaping virtually all income taxes for those years cf 99_tc_561 petitioner’s professed solicitude for american samoa’s ability to collect its income_tax from american samoa-- based workers earning income from personal services in international waters majority op p therefore strikes me as disingenuous and unworthy of credence there will be time enough in some later case to consider the merits of the ultimate resolution of this issue after the treasury finally gets around to issuing new sec_931 regulations ‘materials in the record cited by respondent’s second supplemental brief would seem to indicate petitioner tried to attach himself as a free rider to a tax exemption_certificate issued by the american samoan government to van camp or took the position that none of his income was earned in american samoa pursuant to the fish purchase and sale agreement between van camp and petitioner’s employer - - foley j dissenting i disagree with the majority’s analysis and holding a the statute’s plain language dictates congress through its grant of legislative regulatory authority mandated that the determination as to whether income is sourced or effectively connected to a taxpayer’s trade_or_business in american samoa shall be made under regulations prescribed by the secretary sec_931 pursuant to the plain and unambiguous language of sec_931 there can be no such determination until regulations are issued where the statute’s language is plain the language is where the interpretive task should end and the sole function of the courts is to enforce such language according to its terms 489_us_235 263_us_179 stating that tax statutes are not to be extended by implication beyond the clear import of the language used sec_931 cannot be reasonably interpreted because definition of the statute’s most integral terms is relegated to regulations that do not exist congress explicitly vested the secretary with the authority to prescribe legislative regulations delineating the scope of the income exclusion pursuant to sec_931 see coca-cola co v commissioner t cc 467_us_837 holding that where congress has explicitly left a gap for the agency to fill there is an express delegation of authority to the agency to elucidate a specific provision of the statute by regulation and such regulations are legislative indeed the determination whether income is derived from sources within american samoa or effectively connected with the conduct_of_a_trade_or_business within american samoa is the crux of the statute sec_931 such determination can be accomplished in a variety of ways and this court cannot divine what rules the secretary would promulgate moreover our role is to interpret not make the law the statute states that the determination of whether income is effectively connected shall be made under regulations prescribed by the secretary sec_931 the majority imply that such language is ambiguous and that the court and presumably taxpayers may look to any regulation if the code does not specify the section under which the regulations must be drafted majority op p the above-referenced language is commonly used in statutes respondent and tax practitioners will certainly find creative uses for this sophistic line of analysis the majority’s analysis eventually shifts to sec_864 application of that statute does not work however because sec_864 was intended to determine whether income of a nonresident_alien is effectively connected to the united_states sec_864 in -- - fact a literal application of sec_864 to sec_931 would result in no u s citizen’s qualifying under the effectively connected prong nevertheless the principles of an inapplicable section e sec_864 are being relied on and the mandate of the applicable_section e sec_931 is ignored ina desperate attempt to make the statute work see majority op p the bottom line is that other than sec_931 there are no statutes or regulations addressing whether an individual’s income is effectively connected with the conduct_of_a_trade_or_business by such individual within american samoa sec_931 a rather than adhere to the statute the majority relies on effectively connected concepts and principles see majority op pp the statute legislative_history and implementing agreement do not authorize the application of sec_864's principles in numerous other grants of regulatory authority congress explicitly provided that the principles of a particular section should be applicable but with respect to sec_931 congress failed to provide such direction see sec_41 b b d b c b e b a e b g c c b ii b b et al in order to give effect to sec_931 the court must follow not ignore its mandate - - b exceptions to the plain language doctrine are not applicable there are two exceptions to the plain language doctrine we need not adhere to a literal application of a statute if such language produces an outcome that is ‘demonstrably at odds’ with clearly expressed congressional intent to the contrary united_states v ron pair enters inc u s pincite quoting 458_us_564 113_tc_116 or results in an outcome so absurd as to shock the general moral or common sense 282_us_55 95_tc_495 a conclusion that sec_931 is inapplicable without regulations neither conflicts with clearly expressed congressional intent nor results in an absurd outcome to the contrary the legislative_history and the implementing agreement both support the plain language of the statute which provides that sec_931 is inapplicable in the absence of regulations legislative_history the legislative_history indicates that congress gave only the secretary the authority to prescribe the applicable rules congress was equally concerned about american samoa’s authority to implement its own tax system and the minimization of potential abuse the senate committee on finance stated -- - therefore to promote fiscal autonomy of the possessions it is important to permit each possession to develop a tax system that is suited to its own revenue needs and administrative resources it is also important to coordinate the possessions’ tax systems with the u s tax system to provide certainty and minimize the potential for abuse s rept pincite 1986_3_cb_1 to accomplish these goals congress gave extraordinary power to the secretary to negotiate an implementing agreement between the united_states and american samoa and to prescribe regulations for purposes of defining the boundaries of american samoa’s tax authority id pincite congress intended that the secretary define effectively_connected_income in a manner that would prevent tax_avoidance id pincite h conf rept vol ii at ii-680 1986_3_cb_1 the legislative_history identifies situations where taxpayers with assets having built-in_gain move to a u s possession sell their assets and avoid tax on the gain s rept supra c b vol pincite these tax_avoidance techniques are an illustrative rather than exhaustive delineation of machinations congress wanted the secretary to foreclose the secretary was given this responsibility because he rather than congress or this court has experience with the specific problem and the expertise to solve it -- - implementing agqreement congress gave the secretary the responsibility to negotiate the implementing agreement without which sec_931 is inoperative tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 s rept supra pincite moreover the implementing agreement indicates that the secretary has the responsibility of defining the scope of american samoa’s tax authority and explicitly states that the united_states may use its regulatory authority over sourcing_rules under sec_931 and e of the code to determine that certain income is u s -source income_tax implementation agreement between the united_states of american and american samoa 1988_1_cb_408 emphasis added pursuant to sec_1271 of tra and the resulting implementing agreement the secretary is granted extraordinary authority for example american samoa is allowed to replace the mirror system of taxation with its own tax scheme but the secretary has the authority to return the possession to the mirror system if the possession enacts discriminatory tax laws or the possession’s tax receipts fall revenue requirement tra sec_1271 100_stat_2592 thus after discovering a violation of these requirements and informing congress of its findings the possession will return to the mirror system unless congress passes a law providing otherwise id -- -- the aforementioned revenue requirement is a good example of the coordination between the implementing agreement and the regulations obviously whether tax receipts rise or fall within american samoa is directly related to the secretary’s definition of income derived from sources within american samoa and income effectively connected with the conduct_of_a_trade_or_business by such individual within american samoa the definition of these terms can be adjusted to ensure that certain income does not escape from both the u s - and american samoan- tax systems thus the implementing agreement and the regulation were intended to and in fact do work in tandem to outline the scope of american samoa’s tax authority c sec_931 presents a case of first impression on numerous occasions this court has considered whether the promulgation of regulations pursuant to a statutory grant of authority was a condition_precedent to the execution of a statute see 111_tc_215 108_tc_579 106_tc_216 105_tc_71 102_tc_777 95_tc_467 93_tc_228 88_tc_663 82_tc_819 -- - in those cases however the grant of regulatory authority was not similar to sec_931’s mandate and the statute’s ambit was not as dependent on the promulgation of regulations in addition the court was not asked to interpret the statute’s most integral term without sufficient guidance regarding congress’ intent in alexander v commissioner supra pincite we held that a statute was not applicable because the secretary had failed to promulgate regulations we concluded sec_465 d unambiguously provides that sec_465 shall apply only to the extent provided in regulations prescribed by the secretary to an activity described in sec_465 a regulations have not been prescribed by the secretary accordingly we hold that sec_465 does not apply to the activities of the limited_partnerships id we chose not to exercise our independent judgment because congress gave the secretary and only the secretary the authority to prescribe the applicable rules in schwalbach intl multifoods estate of neumann ’ and h in 106_tc_216 the court set forth the whether versus how test the court stated that we are called upon to resolve the following question are the regulations a necessary condition to determining whether the gst tax applies or do they constitute only a means of arriving at how that tax otherwise imposed by the statute should be determined id continued al -- enters the statutes at issue provided that the secretary shall prescribe such regulations as may be necessary or appropriate see sec_469 sec_865 j3 f thus these cases are distinguishable from petitioner’s because of the permissive nature of the grants of regulatory authority the majority rely on estate of maddox first chicago and occidental for the proposition that the secretary’s failure to promulgate regulations as directed by congress cannot prevent the application of a statute which confers a benefit on taxpayers the majority’s reliance on these cases is misplaced for two reasons first sec_931 provides an exclusion for income sourced in or effectively connected to american samoa but such income is subject_to taxation in american samoa see tra sec_1271 100_stat_2593 any_tax reduction that may result from the interplay between the two tax systems was not intended by congress thus an exclusion from u s taxes pursuant to ' continued without regulations to determine the scope of the exclusion we are unable to discern whether or how sec_931 relates to petitioner thus the whether versus how test is not useful the regulatory grant of authority in sec_931 unlike the grant of authority in previous cases holding that the how prong of the test was applicable explicitly provides that whether income is described in paragraph or of subsection a shall be made under regulations prescribed by the secretary emphasis added in addition the grant of authority at issue in estate of neumann v commissioner supra pincite directed the secretary to draft regulations consistent with the principles of chapter sec_11 and sec_12 thus giving the court a foundation for its conclusion see sec_2663 - -- sec_931 confers no benefit of the type contemplated in estate of maddox ie reduction in estate_tax due to application of sec_2032a and first chicago and occidental ie relief from alternative_minimum_tax liability accordingly these cases are distinguished second the grants of authority in estate of maddox first chicago and occidental allowed the secretary to promulgate legislative regulations that enlarged the scope of sec_2032a and the tax_benefit_rule the secretary was not required to define terms integral to the operation of the entire statute thus even in the absence of regulations the court in those cases could arrive at a reasonable conclusion regarding whether the taxpayer met the terms of the statute see estate of maddox v commissioner supra pincite concluding that the language of sec_2032a backhandedly tells us that congress did not want the estate of a stockholder ina family_corporation to be deprived of the benefits of sec_2032a first chicago corp v commissioner supra pincite reasoning that sec_58 was obviously intended to give the tax_benefit_rule unlimited scope see also occidental petroleum corp v commissioner supra pincite congress in sec_931 did not however provide a basis upon which this court can determine whether petitioner’s income gualifies for exclusion d conclusion congress enacted a statutory scheme delegating broad authority to the secretary whether we agree with such delegation or are comfortable with its consequences is irrelevant we must follow the statutory mandate and not do the job reserved for either the legislative or executive branch
